Citation Nr: 1647573	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-13 051	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include degenerative arthritis of the lumbar spine with intervertebral disc syndrome.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to February 1976, August 2004 to October 2005, and October 2009 to October 2010, with additional periods of service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied reopening a claim of service connection for lumbar spine disorder.  The Veteran timely appealed the decision.  

The Veteran testified at a Board hearing in April 2013; a hearing transcript is of record. 

This case was initially before the Board in December 2014, when it reopened and remanded the claim for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.


FINDINGS OF FACT

1.  The Veteran's August 2004 pre-deployment assessment does not note a lumbar spine disorder.  Therefore, the Veteran is presumed sound with respect to his lumbar spine upon entrance into service in August 2004.

2.  The Veteran's lumbar spine disorder was not shown clearly and unmistakably to exist prior to military service.

3.  Likewise, the Veteran's lumbar spine disorder was not shown clearly and unmistakably not to be aggravated during military service.

4.  The Veteran's degenerative arthritis of the lumbar spine with intervertebral disc syndrome was incurred in military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable decision granting service connection for a lumbar spine disorder, as discussed below, the Board finds that no further discussion of VCAA is necessary at this time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2015). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2015), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); 38 U.S.C.A. §§ 1111, 1137 (West 2014).  

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111 (West 2014), the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

On appeal, the Veteran asserts that he injured his low back during his second tour of duty in 2004-2005.  The Veteran also asserts that his third tour of duty in 2009-2010, in combination with the previous tour of duty, aggravated his previously stable back condition.  The Veteran notes that he did not have a problem with his back prior to going into military service.

More specifically, the Veteran cites the constant jarring around in military vehicles as well as the wearing of an 80 pound ruck-sack during his deployments as the cause for what he believes is a permanently worsened back disability.  Although the Veteran does not single out an event or injury attributed to his back, the Veteran asserts that the daily military activities and long hours had a direct effect on his present back condition.  The Veteran notes that he had to carry a radio and supplies during his first tour of duty in 1973-1976.  During his second tour of duty, the Veteran states that he carried rucksacks and packages as a combat medic.  During his third tour of duty, the Veteran notes that he had to move boxes as a part of his job in food service.  

Turning to the evidence of record, the Veteran's May 1973 enlistment examination did not note any spinal abnormalities; the Veteran, in his report of medical history, denied any recurrent back pain at that time.  Service treatment records from that period of service reflect complaints of low back pain in 1974 and 1975.  At that time, the diagnosis was lumbar or mechanical strain after complaints of low back pain following heavy lifting.  In his January 1976 separation examination, the Veteran's musculoskeletal system, particularly his lumbar spine, was normal; he also denied any recurrent back pain at that time.  

In a 1978 VA examination, the Veteran indicated that he injured his back prior to his military service while playing football in 1972.  At the time of the examination, the Veteran stated that the football injury was aggravated by his military service.  The Veteran complained of back problems, especially when his back was under stress or when he was lifting.  After evaluating an x-ray, an orthopedic doctor noted an impression of spondylosis, L5-S1 level with early Grade I slip of L5 on S1; however, a radiologist noted a normal lumbosacral spine.  After additional reports were provided by both specialists, the Acting Chief of Staff for the VA Hospital indicated that the orthopedist's opinion carried more validity.  

In October 2003, the Veteran underwent a Reservist periodic examination.  No abnormalities were noted during the examination, particularly related to his lumbar spine.  In his report of medical history, the Veteran denied any recurrent back pain or back injury.  The examiner also noted a history of several medical problems, including hernia and knee operations, although there was no notation of any lumbar spine problems or diagnoses at that time.  

In a July 2004 National Guard pre-deployment assessment, the Veteran reported seeking treatment with a chiropractor twice a year for his back.  No lumbar spine disorder was noted at that time.  

In his August 2004 pre-deployment assessment on entrance into military service, the Veteran was not shown to have any lumbar spine problems, complaints, or diagnoses; he was found to be deployable without limitation.  

During that period of service, the Veteran was treated in March 2005 for sacroiliitis following a lifting injury, at which time he gave a 10-year history of a bulging disc.  He also reported a 10-year treatment history with a chiropractor at that time.  In an April 2005 treatment record, the Veteran reported that his back was really stiff and that he had radiculopathy down his right leg; the examiner also noted a 10-year history of degenerative disc disease with back pain and a history of treatment by a chiropractor.  He was placed on a temporary profile for lumbar degenerative disc disease at that time.  

February 2006 x-rays, taken during a VA general medical examination, reveal findings of spondylosis at the L5-S1 as well as minimal degenerative disc disease at the L3-L4.  During that examination, the Veteran reported that he injured his back lifting heavy objects in Kuwait.  He reported that he sought treatment for that injury, but he never had any operations.  After physical examination of the Veteran, the February 2006 examiner, in the comments section, diagnosed mechanical low back strain.  

In March 2006, the February 2006 VA examiner provided an addendum opinion, which indicated that he could not resolve the question of whether the Veteran's back condition was at least as likely as not aggravated by military service beyond normal progression without resorting to mere speculation.  The examiner cited the large gap in time-an almost 30-year time frame-between the initial entries regarding the Veteran's back in his first period of service from 1973-76 and the more recent back complaints.  

Following his second period of service, private March 2009 x-rays demonstrate scoliosis and mild degenerative change of the lumbar spine and minimal degenerative change of the thoracic spine, respectively.  Also, in May 2009, the Veteran was placed on a profile "indefinitely" due to his history of back problems; the examiner at that time noted that sit-ups exacerbated his back problems, but that the Veteran was otherwise able to perform his duties.  

During the Veteran's third period of service, July and August 2010 post-deployment assessments reflect no complaints of back pain as well as no swollen, stiff, or painful joints.  The Veteran was treated for back issues on multiple occasions after his October 2010 discharge, including in a December 2010 VA treatment record, which noted a diagnosis of mild low back pain with intermittent sciatica.  

The Veteran underwent a February 2011 VA examination of his lumbar spine, wherein he reported a low back injury during physical fitness training and running in March 2010.  The examiner noted that he did not review the Veteran's claims file.  During the physical examination, the February 2011 examiner found mild right scoliosis of the low thoracic spine.  After the physical examination was completed, the examiner only diagnosed recurrent lumbar musculoligamentous strains.  The Board notes that the VA examiner specifically did not diagnose any scoliosis of the spine at that time.  Likewise, the examiner did not discuss the previous evidence of record, noted above, demonstrating lumbar spine arthritis when diagnosing a strain at that time.  

In May 2013, the Veteran underwent a lumbar spine x-ray at a private facility.  The x-ray report obtained from that facility revealed multilevel degenerative disc disease and mild dextroscoliosis; significantly, there was no notation of any spondylosis or spondylolisthesis at that time.  The Veteran's VA primary care physician reported the results of that private x-ray in a May 2013 letter to the Veteran, which noted that his lumbar spine had moderate disc degeneration from the L1 to the S1 and that he had "a little scoliosis in the lumbar spine" as well.  Three days later, after obtaining a copy of the x-ray report from the private facility, a VA nurse noted in an addendum that the x-ray showed multilevel degenerative disc disease and mild dextroscoliosis of the spine, although which spinal segment she was referring to was not noted.  

In March 2014, the Veteran was again noted to have a longstanding back disorder at that time, which limited his heavy lifting and performance of sit-ups as those activities exacerbated his back problem.  

Finally, the Veteran underwent a VA examination of his lumbar spine in March 2016.  The examiner reviewed the Veteran's medical history as well as the claims file.  The examiner diagnosed degenerative arthritis of the spine with intervertebral disc syndrome.  After the physical exam, the examiner opined that it was less likely than not that the Veteran's back condition was incurred in, caused by, or aggravated beyond expected natural progression by service.  The examiner reasoned that the Veteran's back condition existed prior to active service and the gradual worsening of his back condition over the years is as expected based on the expected natural progression of this disorder.  Flare ups of his back/radicular pain while in service and in civilian life would be expected with this disorder and his testimony and notations in the medical record are entirely consistent with expected natural progression.

Based on the foregoing evidence, the Board finds that service connection for degenerative arthritis of the spine with intervertebral disc syndrome is warranted.

The Board acknowledges that there appears to be diagnoses of spondylosis in 1978, sacroiliitis in March 2005, and lumbar spine strain in February 2011.  The Board also acknowledges that it appears scoliosis of the Veteran's lumbar spine was noted during the appeal period.  

Regarding sacroiliitis, the Board notes that the only diagnosis of that condition was during military service in March 2005.  It appears, however, that the doctors subsumed that diagnosed disorder in a later diagnosis of lumbar spine degenerative disc disease in April 2005.  Consequently, the Board does not find that there is any current disability as to sacroiliitis, as it appears that diagnosis was subsumed by a later, more appropriate diagnosis during the Veteran's second period of military service.  That arthritic condition is addressed further below.

Likewise, the evidence demonstrates a diagnosis of spondylosis in 1978.  There is no current evidence of spondylosis or spondylolisthesis in his most recent x-rays from May 2013 or his examinations in February 2011 or March 2016.  Thus, the Board must conclude that condition is not currently disabling.

Next, although scoliosis or dextroscoliosis of the lumbar spine was noted in some x-ray reports or during physical examinations during the appeal period, the Board finds that condition was never diagnosed by any medical professional.  Specifically, the Board notes that the February 2011 examiner found scoliosis during his physical examination, although he did not diagnose that condition at that time.  

Moreover, although dextroscoliosis was shown in the May 2013 x-ray findings, no diagnosis of that condition was ever made by a medical professional at that time.  Insofar as the Veteran's VA primary care physician and a VA nurse noted that condition in the May 2013 letter and treatment addendum, the Board notes that such were merely recitations of the findings in the report and not a formal diagnosis of that condition.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  Instead, it does not appear that the VA physician or nurse ever made any formal diagnosis of the Veteran's scoliosis in any VA treatment records.  

Furthermore, the March 2016 VA examiner determined that a diagnosis of scoliosis and/or dextroscoliosis was not appropriate at the time of his examination, as based on his physical examination of the Veteran and review of the claims file, including the May 2013 x-ray report and the May 2013 VA treatment records.  

Regarding the lumbar spine strain, that condition was diagnosed during the February 2011 examination; however, it does not appear that any other examiner or medical professional during the appeal period diagnosed that condition.  Additionally, the Board notes that the February 2011 VA examiner did not review the claims file in conjunction with that examination nor did he note the evidence of record demonstrating an arthritic condition of the Veteran's lumbar spine; it also does not appear that x-rays were obtained during that examination.  Moreover, that examiner did not discuss the veracity of the strain diagnosis rather than an arthritic diagnosis in that examination report.  

In light of the evidence of arthritis, the lack of review of the claims file by the February 2011 examiner, and given that examiner's lack of discussion as to whether a strain rather than arthritis of the lumbar spine was the appropriate diagnosis at that time, the Board must find that the February 2011 examiner's conclusion regarding the Veteran's current disability is of diminished probative value.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).

Rather, the March 2016 VA examination reviewed all of this evidence of record and examined the Veteran; that examiner diagnosed degenerative arthritis of the lumbar spine with intervertebral disc syndrome.  He did not diagnose spondylosis or spondylolisthesis, scoliosis or dextroscoliosis, sacroiliitis, or lumbar spine strain.  The Board finds that this evidence is the most probative evidence of record regarding the Veteran's current lumbar spine disability.  Consequently, the Board finds that the Veteran's current lumbar spine disability is degenerative arthritis of the lumbar spine with intervertebral disc syndrome.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

Respecting the in-service element, review of the Veteran's August 2004 pre-deployment health assessment reveals that the Veteran was found to be deployable without limitation; specifically, no lumbar spine conditions were noted at that time.  As there was no lumbar spine disorder noted when the Veteran was accepted for service in 2004, the presumption of soundness applies.  See 38 U.S.C.A. § 1111 (West 2014).  

Thus, in order to rebut the presumption of soundness, the Board must find clear and unmistakable evidence of both pre-existence and non-aggravation.  See Wagner, 370 F.3d 1089.  The Board finds in this case that it cannot rebut the presumption of soundness.  

First, the Board cannot find clear and unmistakable evidence of pre-existence in this case.  Specifically, the evidence does not demonstrate any diagnosis of degenerative arthritis of the lumbar spine with intervertebral disc syndrome prior to entrance into service in August 2004.  The Board points to the October 2003 Reservist periodic examination and the August 2004 pre-deployment assessment, both of which do not demonstrate any lumbar spine disorder on physical examination; the Board finds these records to be particularly significant in this case.  Although the Board acknowledges the Veteran's report in July 2004 that he sought chiropractic treatment twice a year, such does not demonstrate any lumbar spine disorder at that time.  Moreover, even though the Veteran reported a 10-year history of degenerative disc disease of the lumbar spine and chiropractic treatment, such reporting does not rise to the level of clear and unmistakable evidence that a lumbar spine disability existed prior to 2004 service in this case.  

Moreover, even if the Board were to find clear and unmistakable evidence of pre-existence, the Board cannot find clear and unmistakable evidence of non-aggravation in this case.  Specifically, the Veteran was asymptomatic with respect to his lumbar spine on entrance into military service in August 2004.  In March 2005, the Veteran suffered an injury lifting heavy objects, was subsequently diagnosed as having lumbar spine degenerative disc disease, and placed on a limited duty profile.  The Veteran continued to have back pain and symptomatology after that injury and it appears that injury in March 2005 resulted in a permanent limitation, as noted by his 2009 and 2014 profiles documenting limitations in performance of sit-ups and heavy lifting.  Moreover, there appears to be evidence both during and after service of radiculopathy or intermittent sciatica associated with the Veteran's lumbar spine disorder; such symptomatology is not shown to have existed prior to August 2004.  Therefore, the Board cannot find clear and unmistakable evidence of non-aggravation in this case.  

Consequently, the presumption of soundness cannot be rebutted, as VA cannot find clear and unmistakable evidence of either pre-existence or non-aggravation.  Thus, the Veteran is presumed sound as to his lumbar spine for his period of service beginning in August 2004.  See 38 U.S.C.A. § 1111 (West 2014); Wagner, 370 F.3d 1089.  

Finally, the evidence establishes that the Veteran suffered from lumbar spine degenerative disc disease during his 2004-2005 tour of duty.  A medical examination in response to the Veteran's complaint of low back pain resulted in a temporary profile for intervertebral disc degeneration in March 2005.  As noted above, the Veteran is currently shown to have degenerative arthritis of the lumbar spine with intervertebral disc syndrome.  

Accordingly, the Board must therefore conclude that the Veteran's degenerative arthritis of the lumbar spine with intervertebral disc syndrome was incurred during service; and his service connection claim is granted at this time.  See 38 C.F.R. §§ 3.102, 3.303 (2015).  


ORDER

Service connection for degenerative arthritis of the lumbar spine with intervertebral disc syndrome is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


